IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


PHILADELPHIA GAS WORKS                         :   No. 21 EAL 2020
                                               :
                                               :
              v.                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
PENNSYLVANIA PUBLIC UTILITY                    :
COMMISSION PETTITON OF: SBG                    :
MANAGEMENT SERVICES, ET AL.                    :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of June, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


         (1) Whether the Commonwealth Court misinterpreted 53 Pa.C.S.
             § 7106(b), and whether the decision conflicts with the
             Superior Court’s decision in Equitable Gas Co. v[.] Wade, 812
             A.2d 715 (Pa. Super. 2002), where that court held that a
             municipal lien arising out of delinquent bills for natural gas
             service constitutes a judgment, such that after a lien is
             docketed, Philadelphia Gas Works (PGW) may only charge
             the customer the statutory interest rate applicable to
             judgments (6%) (see 42 Pa.C.S. § 8101; 41 P.S. § 202),
             rather than its tariff rate on late payments that have not been
             reduced to judgment (18%).